Seabury, J. (dissenting.)
The agreement upon which the defendant is sued provided that he would “ pay the sum of $150 per annum” as the premium for a bond furnished by the plaintiff. I think that the correct interpretation of this agreement is that the defendant had the whole year in which to make the payment. Curtiss v. Howell, 39 N. Y. 211, 213.
As the present action was commenced before the- amount sued for became due, the action was prematurely brought.
The judgment should be reversed and the complaint dismissed, with costs.
Judgment affirmed, with costs.